


110 HR 3867 : Small Business Contracting

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3867
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 1, 2007
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To update and expand the procurement
		  programs of the Small Business Administration, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Contracting
			 Program Improvements Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Ensuring government contract opportunities for small
				business concerns owned and controlled by service-disabled veterans
					Sec. 101. Expanding procurement opportunities.
					Sec. 102. Penalties for misrepresentation.
					Sec. 103. Implementation of Executive Order No.
				13360.
					Sec. 104. Priority for severely disabled veterans.
					Title II—Protecting taxpayers and ensuring program
				consistency
					Sec. 201. Requiring business integrity of small business
				concerns.
					Sec. 202. Establishment of goals.
					Sec. 203. Small business concern subcontracting
				policy.
					Sec. 204. Increased size of available contracts.
					Sec. 205. Expanding protest authorization.
					Sec. 206. Prohibition on contract awards to contractors in
				violation of immigration laws.
					Title III—Expanding opportunities for women
				entrepreneurs
					Sec. 301. Implement the women’s procurement
				program.
					Title IV—Strengthening Community Development
					Sec. 401. On-site verification.
					Sec. 402. Limitation on construction contracts.
					Sec. 403. Study on effectiveness of HUBZone program in reaching
				rural areas.
					Title V—Modernizing the 8(a)
				program
					Sec. 501. Modernizing the section
				8(a) program net worth
				limitations.
					Sec. 502. Extension of the section
				8(a) program term.
					Sec. 503. Report on implementation.
					Sec. 504. Assistance study.
					Sec. 505. Examination of list of groups the members of which
				are presumed to be socially disadvantaged for purposes of small disadvantaged
				business program.
					Title VI—Other matters
					Sec. 601. Affiliation for certain franchises.
					Sec. 602. Sense of the House of Representatives on acquisitions
				conducted under the General Services Administration’s Federal Supply
				Schedule.
					Sec. 603. Study on frivolous protests.
					Sec. 604. Small Business Administration Liaison.
					Sec. 605. Prohibition on business-class or first-class airline
				travel.
				
			IEnsuring
			 government contract opportunities for small business concerns owned and
			 controlled by service-disabled veterans
			101.Expanding
			 procurement opportunities
				(a)Service-disabled
			 veteransSection 36(a) of the
			 Small Business Act (15 U.S.C. 657f(a)) is
			 amended—
					(1)in the matter
			 preceding paragraph (1), by striking may and inserting
			 shall; and
					(2)in paragraph (1),
			 by striking and the contracting officer and all that follows
			 through contracting opportunity.
					(b)HUBZoneSection
			 31(b)(2)(B) of such Act (15 U.S.C. 657a(b)(2)(B)) is amended
			 by striking shall and inserting may.
				102.Penalties for
			 misrepresentationSection
			 16(d)(1) of the Small Business Act (15 U.S.C. 645(d)(1)) is amended by
			 inserting a small business concern owned and controlled by
			 service-disabled veterans, before or a small
			 business concern owned and controlled by women.
			103.Implementation
			 of Executive Order No. 13360Section 36 of the Small Business Act (15
			 U.S.C. 657f) is amended by adding at the end the following new
			 subsection:
				
					(f)Implementation
				of Executive Order No. 13360The Administrator shall—
						(1)provide small business concerns owned and
				controlled by service-disabled veterans with information and assistance
				concerning participation in Federal contracting;
						(2)advise and assist
				other agencies in their strategies to expand procurement opportunities for such
				concerns; and
						(3)make training
				assistance on Federal contract law, procedures, and practices available to such
				concerns.
						.
			104.Priority for
			 severely disabled veteransIn
			 developing regulations to implement section 101, the Administrator shall give a
			 priority to those certified service-disabled veterans that are severely
			 disabled.
			IIProtecting
			 taxpayers and ensuring program consistency
			201.Requiring
			 business integrity of small business concernsSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by adding at the end the following new
			 subsection:
				
					(o)Requirement of
				business integrityNo small
				business concern may receive any benefit under section 8(a), 8(m), 31(b)(2)(A),
				31(b)(2)(B), 36(a), or 36(b) unless the Administrator first performs a
				background check on the owners and officers of such small business concern and
				determines that the owners and officers do not lack business integrity. For
				purposes of such a determination, previous criminal convictions will create a
				presumption of a lack of business
				integrity.
					.
			202.Establishment
			 of goals
				(a)Establishment of
			 Government-wide goalsSection
			 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended by
			 striking the first sentence and inserting The President shall annually
			 establish Government-wide goals for procurement contracts awarded to small
			 business concerns, small business concerns owned and controlled by
			 service-disabled veterans, qualified HUBZone small business concerns, small
			 business concerns owned and controlled by socially and economically
			 disadvantaged individuals, small business concerns participating in the program
			 established by section 8(a), and small business concerns owned and controlled
			 by women..
				(b)Technical
			 correctionsSection 15 of the Small Business Act (15 U.S.C. 644) is
			 amended—
					(1)in subsection (g)
			 by adding at the end the following:
						
							(3)Each agency shall, in consultation
				with the Administrator, establish goals for the usage, as prime contractors, of
				small business concerns that participate in the program under section
				8(a).
							;
				and
					(2)in subsection (h)
			 by adding at the end the following:
						
							(4)Each prime contractor shall, in
				consultation with the Administrator, establish goals for the usage, as
				subcontractors, of small business concerns that participate in the program
				under section
				8(a).
							.
					203.Small business
			 concern subcontracting policySection 8(d)(1) of the Small Business Act
			 (15 U.S.C.
			 637(d)(1)) is amended by striking the first sentence and
			 inserting It is the policy of the Unites States that small business
			 concerns, small business concerns owned and controlled by veterans, small
			 business concerns owned and controlled by service-disabled veterans, qualifying
			 HUBZone small business concerns, small business concerns owned and controlled
			 by socially and economically disadvantaged individuals, small business concerns
			 participating in the program established by section 8(a), and small business
			 concerns owned and controlled by women, shall have the maximum practicable
			 opportunity to participate in the performance contracts let by any Federal
			 agency, including contracts and subcontracts for subsystems, assemblies,
			 components, and related services for major systems..
			204.Increased size
			 of available contracts
				(a)Section
			 8(a) programSection 8(a)(1)(D)(i)(II) of the Small
			 Business Act (15
			 U.S.C. 637(a)(1)(D)(i)(II)) is amended—
					(1)by striking
			 $5,000,000 and inserting $5,500,000; and
					(2)by striking
			 $3,000,000 and inserting $5,100,000.
					(b)HUBZone
			 programSection 31(b)(2)(A)(ii) of such Act (15 U.S.C.
			 657a(b)(2)(A)(ii)) is amended—
					(1)by striking
			 $5,000,000 and inserting $5,500,000; and
					(2)by striking
			 $3,000,000 and inserting $5,100,000.
					(c)Service-disabled
			 veteran programSection 36(a)(2) of such Act (15 U.S.C.
			 657f(a)(2)) is amended—
					(1)by
			 striking $5,000,000 and inserting $5,500,000;
			 and
					(2)by striking
			 $3,000,000 and inserting $5,100,000.
					205.Expanding protest
			 authorizationSection 8(a) of
			 the Small Business Act (15 U.S.C. 637(a)) is amended by
			 adding at the end the following new paragraphs:
				
					(22)Rules similar to the rules of paragraphs
				(5) and (6) of subsection (m) shall apply for purposes of this
				subsection.
					(23)For the purposes of challenging the
				eligibility of a small business concern to receive an award under section 8(a),
				8(m), 31(b)(2)(A), 31(b)(2)(B), 36(a), or 36(b), the term interested
				party shall include any small business
				concern.
					.
			206.Prohibition on
			 contract awards to contractors in violation of immigration lawsAny employer found, based on a determination
			 by the Secretary of Homeland Security or the Attorney General to have engaged
			 in a pattern or practice of hiring, recruiting or referring for a fee, for
			 employment in the United States an alien knowing the person is an unauthorized
			 alien shall be subject to debarment from the receipt of future Federal
			 contracts under this Act.
			IIIExpanding
			 opportunities for women entrepreneurs
			301.Implement the
			 women’s procurement programSubsection (m) of section 8 of the Small
			 Business Act (15
			 U.S.C. 637(m)) is amended—
				(1)by striking
			 paragraphs (1) through (4) and inserting the following:
					
						(1)DefinitionIn
				this subsection, the term small business concern owned and controlled by
				women has the meaning given such term in section 3(n), except that
				ownership shall be determined without regard to any community property
				law.
						(2)Authority to
				restrict competition
							(A)In
				generalIn accordance with this subsection, a contracting officer
				may restrict competition for any contract for the procurement of goods or
				services by the Federal Government to small business concerns owned and
				controlled by women, if—
								(i)each of the
				concerns is not less than 51 percent owned by 1 or more women who are
				economically disadvantaged (and such ownership is determined without regard to
				any community property law);
								(ii)the contracting
				officer has a reasonable expectation that 2 or more small business concerns
				owned and controlled by women will submit offers for the contract;
								(iii)the contract is
				for the procurement of goods or services with respect to an industry identified
				pursuant to paragraph (4);
								(iv)in
				the estimation of the contracting officer, the contract award can be made at a
				fair and reasonable price; and
								(v)each concern is
				certified in a manner described in subparagraph (B).
								(B)Acceptance of
				certificationFor purposes of
				subparagraph (A)(v), a contracting officer is required to accept a small
				business concern’s certification as a small business concern owned and
				controlled by women when such certification is made by—
								(i)a Federal agency or a State or local
				government;
								(ii)a
				national certifying entity approved by the Administrator; or
								(iii)the small
				business concern, when such concern certifies to the contracting officer that
				it is a small business concern owned and controlled by women and provides
				adequate documentation in accordance with standards established by the
				Administrator to support such certification.
								(3)WaiverWith
				respect to a small business concern owned and controlled by women, the
				Administrator may waive paragraph (2)(A)(i) if—
							(A)such concern is in
				an industry identified pursuant to paragraph (4); and
							(B)the Administrator
				determines that such concern is in an industry in which small business concerns
				owned and controlled by women are substantially under-represented in Federal
				contracting.
							(4)Identification
				of industries
							(A)In
				generalNot less often than
				every five years, the Administrator shall conduct a study to identify, for
				purposes of paragraphs (2)(A)(iii) and (3)(A), industries in which small
				business concerns owned and controlled by women are under-represented in
				Federal contracting. The parameters for the study shall be as follows:
								(i)For purposes of this paragraph, the
				Administrator shall identify an industry if, and only if, the share of Federal
				contracts awarded to small business concerns owned and controlled by women in
				such industry is small relative to the prevalence of business concerns owned
				and controlled by women in the pool of business concerns in such industry that
				have at least one employee.
								(ii)The study shall measure utilization and
				availability by—
									(I)using the two best
				available data sources;
									(II)including only
				business concerns that have at least one employee; and
									(III)measuring only
				Federal contracts awarded for amounts over $25,000.
									(iii)The study shall
				include four sets of disparity measurement tables to compute disparity ratios.
				The four sets are—
									(I)all business concerns in the United States
				relative to the number of Federal contracts awarded to small business concerns
				owned and controlled by women;
									(II)small business concerns owned and
				controlled by women that have demonstrated an interest in or that have secured
				Federal contracts relative to the number of Federal contracts awarded to small
				business concerns owned and controlled by women;
									(III)all business concerns in the United States
				relative to the dollar amounts of Federal contracts awarded to small business
				concerns owned and controlled by women; and
									(IV)small business concerns owned and
				controlled by women that have demonstrated an interest in or that have secured
				government contracts relative to the dollar amounts of Federal contracts
				awarded.
									(B)Underrepresented
				industriesUntil such time as
				the Administrator completes the identification of industries required by
				subparagraph (A), the following industries, as identified by their 2-Digit
				North American Industry Classification System Code, are deemed underrepresented
				by women in Federal contracting: 11 (Forestry), 21 (Mining), 22 (Utilities), 23
				(Construction), 31 (Manufacturing), 32 (Manufacturing), 33 (Manufacturing), 42
				(Wholesale Trade), 44 (Retail Trade), 45 (Retail Trade), 48 (Transportation),
				49 (Transportation), 51 (Information), 52 (Finance and Insurance), 53 (Real
				Estate and Rental and Leasing), 54 (Professional, Scientific, and Technical
				Services), 56 (Administrative and Support, Waste Management, and Remediation
				Services), 61 (Education Services), 62 (Health Care and Social Assistance), 71
				(Arts, Entertainment, and Recreation), 72 (Accommodation and Food Services),
				and 81 (Other Services).
							(C)DeadlineNot
				later than 90 days after the date of the enactment of this subparagraph, the
				Administrator shall—
								(i)ensure the
				completion of the first study required by subparagraph (A);
								(ii)approve national
				certifying entities for the purposes of paragraph (2)(B)(ii);
								(iii)establish
				procedures required by paragraph (5)(A); and
								(iv)establish
				standards described in paragraph
				(2)(B)(iii).
								;
				(2)in paragraph (5),
			 by striking (2)(F) in each place it appears and inserting
			 (2)(B); and
				(3)in paragraph (5),
			 by adding at the end the following new subparagraph:
					
						(D)Protests by
				small business concernsFor
				purposes of this paragraph, the term interested party shall
				include any small business
				concern.
						.
				IVStrengthening
			 Community Development
			401.On-site
			 verificationSection 31(b) of
			 the Small Business Act (15 U.S.C. 657a(b)) is amended by
			 adding at the end the following:
				
					(5)On-site
				verification of status
						(A)VerificationWhen a small business concern that has
				previously been awarded a contract under paragraph (2)(A) or (2)(B) is to be
				awarded a second contract under paragraph (2)(A) or (2)(B), the Administrator
				shall perform an on-site inspection to determine whether such small business
				concern is a qualified HUBZone small business concern. This paragraph does not
				require such an inspection before the award of a third or subsequent contract.
				This paragraph does not prevent a second contract from being awarded before
				such inspection is completed.
						(B)Notification by
				small business concernThe
				Administrator shall require a small business concern to notify the
				Administrator, prior to being awarded a second contract under paragraph (2)(A)
				or (2)(B), of such business concern’s attempt to be awarded a second contract
				under paragraph (2)(A) or (2)(B). Not later than 90 days after the date of the
				enactment of this subparagraph, the Administrator shall establish procedures to
				implement this
				subparagraph.
						.
			402.Limitation on
			 construction contractsSection
			 31(b) of the Small Business Act (15 U.S.C. 657a(b)) is amended by
			 adding at the end the following:
				
					(6)Limit HUBZone
				program construction contracts in or near a HUBZoneA small
				business concern may not obtain a construction contract by reason of the
				HUBZone program unless the construction project is located in or near the
				HUBZone in which the small business concern has its principal place of
				business. The Administrator shall prescribe standards for determining when a
				project is located near a HUBZone for purposes of this paragraph,
				except that under no circumstances can a project located more than 150 miles
				from a HUBZone be located near that
				HUBZone.
					.
			403.Study on
			 effectiveness of HUBZone program in reaching rural areasThe Administrator of the Small Business
			 Administration shall carry out a study on the effectiveness of the HUBZone
			 program in reaching rural areas to determine whether there are needy areas that
			 do not qualify under the program and whether there are areas that currently
			 qualify under the program that are inconsistent with the program’s original
			 intent. Not later than 6 months after the date of the enactment of this Act,
			 the Administrator shall submit to Congress a report containing the results of
			 the study and any recommendations that the Administrator considers appropriate
			 for alternative ways to evaluate eligibility for HUBZones in rural
			 areas.
			VModernizing the
			 8(a) program
			501.Modernizing the
			 section 8(a) program net worth
			 limitations
				(a)Modifications to
			 8(a) programNotwithstanding any provision of the Small
			 Business Act (15
			 U.S.C. 631 et seq.), the Administrator shall administer the
			 program under section 8(a) of such Act with the following modifications:
					(1)Determination for
			 term of programFor the purpose of this section, an individual
			 who has been determined by the Administrator to be economically disadvantaged
			 at the time of program entry shall be deemed to be economically disadvantaged
			 for the term of the program.
					(2)Matters
			 excludedIn determining personal net worth, the Administrator
			 shall exclude from such determination the following:
						(A)The value of any
			 investment of an economically disadvantaged owner in the small business
			 concern, except that such value shall be taken into account under this
			 paragraph when comparing such concerns to other concerns in the same business
			 area that are owned by other than socially disadvantaged individuals.
						(B)The equity of an
			 economically disadvantaged owner in a primary personal residence.
						(3)Maximum net
			 worthWhen considering an
			 individual’s net worth for the purpose of determining the degree of diminished
			 credit and capital opportunities of such individual, the Administrator shall
			 consider an individual net worth of $550,000 or less as tending to show
			 diminished credit and capital opportunities.
					(b)Effective date
			 for modifications to the 8(a)
			 programThis section shall
			 apply with respect to small business concerns that apply to the program under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a)) after the date of
			 the enactment of this Act.
				502.Extension of
			 the section 8(a) program term
				(a)Program
			 termThe program term for the program under section 8(a) of the
			 Small Business Act shall be 10 years. The first 6 years shall be the
			 developmental phase, and the last 4 years shall be the transitional
			 phase.
				(b)Effective date
			 for modifications to the 8(a) program
					(1)In
			 generalThis section shall apply with respect to small business
			 concerns that apply to the program under section 8(a) of the Small Business Act
			 (15 U.S.C.
			 637(a)) after the date of the enactment of this Act.
					(2)Transitional
			 ruleA small business concern participating in the program under
			 section 8(a) of such Act (15 U.S.C. 637(a)) may participate
			 for not more than 10 years.
					503.Report on
			 implementationSection 155 of
			 the Small Business Reauthorization and Manufacturing Assistance Act of 2004 (15
			 U.S.C. 657g) is amended by adding at the end the following: Annually,
			 concurrent with the submission of the Small Business Administration’s budget
			 request to the Congress, the Administrator shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report detailing progress the
			 Administrator has made towards the implementation of this
			 section..
			504.Assistance
			 study
				(a)StudyThe Administrator of the Small Business
			 Administration shall conduct a study to determine what changes would be
			 required to provide greater Federal contracting assistance to participants in
			 the program created by section 8(a) of the Small Business Act that have less
			 equity in their business concerns than other participants in the
			 program.
				(b)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Administrator shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report detailing the results of the
			 study described in subsection (a).
				505.Examination of list
			 of groups the members of which are presumed to be socially disadvantaged for
			 purposes of small disadvantaged business programThe Administrator of the Small Business
			 Administration shall examine the list of groups the members of which are
			 presumed to be socially disadvantaged for purposes of the Small Disadvantaged
			 Business program under section 8(a) of the Small Business Act and shall
			 consider whether the list should be updated to include additional groups. Not
			 later than 6 months after the date of the enactment of this Act, the
			 Administrator shall submit to Congress a report on the results of the
			 examination.
			VIOther
			 matters
			601.Affiliation for
			 certain franchisesSection
			 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by
			 adding at the end the following new paragraph:
				
					(5)Special rule
				relating to franchises in the temporary employee services
				industryIn determining
				whether a franchisee is affiliated with a franchisor in the temporary employee
				services industry, the Administrator shall—
						(A)disregard—
							(i)whether the franchisor finances the payroll
				of the temporary staffing personnel (including billing, collecting, and
				remitting client fees); and
							(ii)whether the
				temporary staffing personnel are treated as employees or independent
				contractors of the franchisor for tax or other purposes; and
							(B)consider the
				processing of payroll and billing by a franchisor as customary and common
				practice in the temporary employee services industry that does not provide
				probative
				weight.
						.
			602.Sense of the
			 House of Representatives on acquisitions conducted under the General Services
			 Administration’s Federal Supply Schedule
				(a)FindingsCongress finds the following:
					(1)The Small Business
			 Act was adopted by Congress to ensure that small business concerns receive fair
			 access to, and a fair share of, Federal government contracts and
			 subcontracts.
					(2)There is a
			 disagreement between the General Services Administration and the Small Business
			 Administration on whether the Small Business Act applies to the acquisitions
			 under the General Services Administration’s Federal Supply Schedule, which
			 account for over $30,000,000,000 in procurement dollars awarded each
			 year.
					(3)As demonstrated in
			 proceedings of the White House Acquisition Advisory Panel, small businesses
			 hold 79.6 percent of contracts under the Federal Supply Schedule, but receive
			 only 37.1 percent of dollars awarded under the Federal Supply Schedule, and
			 this disparity has a significant impact on the competitive viability of small
			 business concerns in government contracting.
					(b)Sense of the
			 HouseTherefore, it is the sense of the House of Representatives
			 that small business set-asides should not be excluded from any acquisitions
			 under the General Services Administration’s Federal Supply Schedule.
				603.Study on frivolous
			 protests
				(a)StudyThe Administrator of the Small Business
			 Administration shall conduct a study to determine, with respect to small
			 business contracts, whether incumbent Federal contractors submit frivolous
			 protests to extend the length of current contracts before protest decisions are
			 resolved.
				(b)ContentsIn
			 conducting the study, the Administrator shall—
					(1)determine the
			 number of Government Accountability Office bid protests and Small Business
			 Administration size protests filed by incumbent Federal contractors with
			 respect to small business contracts, the number of incumbent contracts extended
			 because of the protest, the extra costs of extending incumbent contracts during
			 the protest, and the final rulings of these protests;
					(2)determine the
			 financial impact of protests filed by incumbent Federal contractors on small
			 businesses that were originally awarded the protested small business contracts,
			 including costs associated with defending the protests and costs incurred by
			 Federal agencies;
					(3)identify the
			 incumbent Federal contractors that file the most unsuccessful protests on small
			 business contracts; and
					(4)develop
			 recommendations—
						(A)to ease any
			 financial burden on small businesses during the protest of small business
			 contracts; and
						(B)to discourage
			 frivolous protests by incumbent Federal contractors on small business
			 contracts.
						(c)ConsultationIn
			 conducting the study, the Administrator shall consult with the Government
			 Accountability Office, any necessary Federal agencies, and the Office of
			 Federal Procurement Policy.
				(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator shall submit to Congress a report on the results of the study,
			 together with the recommendations developed under subsection (b)(4).
				604.Small Business
			 Administration Liaison
				(a)EstablishmentThe Administrator of the Small Business
			 Administration shall create a liaison position whose duty it is to ensure that
			 section 2(i) of the Small Business Act is carried out.
				(b)FunctionsIn carrying out the duty described in
			 subsection (a), the liaison shall consult with the Assistant Secretary of the
			 Department of Homeland Security for United States Immigration and Customs
			 Enforcement.
				605.Prohibition on
			 business-class or first-class airline travelIn carrying out the provisions of the Small
			 Business Contracting Program Improvements Act, the Small Business Administrator
			 or any employee may not purchase business-class or first-class airline travel
			 in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of
			 Federal Regulations.
			
	
		
			Passed the House of
			 Representatives October 30, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
